PD-0835-15                                                                           PD-0835-15
                                                                                      COURT OF CRIMINAL APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                      Transmitted 7/8/2015 2:57:53 PM
                                                                                        Accepted 7/9/2015 4:30:14 PM
                                                                                                       ABEL ACOSTA
                                                                                                               CLERK

                                   SHAREN WILSON
                                   Criminal District Attorney
                                        Tarrant County


                                         July 8, 2015

Hon. Abel Acosta, Clerk                                                                July 9, 2015
Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

      Re:    Sullens v. State, No. PD-0835-15

Greetings:

This letter is in response to Appellant’s Petition for Discretionary
Review filed in this Court, on July 7, 2015, in Sullens v. State, No. 02–
13-00364-CR, 2015 WL 3523143 (Tex.App. -- Fort Worth June 4, 2015,
pet. filed) (mem.op., not designated for publication).

Appellant’s sole ground for review contends that the court of appeals
erred in finding that an instruction to disregard cured any harm in a
witness’s comment that she defended herself “like always.” Pet. at 2;
see also Sullens, 2015 WL 3523143, at *2. The court of appeals
expressly did not reach the issue of whether the witness’s comment that
she always defends herself was even a reference to an extraneous
offense, much less an extraneous offense committed by Appellant.
Sullens, 2015 WL 3523143, at *2.1

Appellant’s complaint to this Court makes no attempt to demonstrate
that the court of appeals’ analysis was erroneous. Instead, Appellant

1     The court of appeals’ decision also failed to address the State’s
contentions that (1) Appellant’s complaint was not preserved, State’s coa br.
at 6-8; and (2) the trial court’s in limine order was irrelevant to Appellant’s
claim that a mistrial was required. State’s coa br. at 9-10.
                401 West Belknap     •   Fort Worth, Texas 76196   •   817.884.1400
simply repeats his complaint that the comment should not be found to
be curable. Pet. at 6. Appellant’s complaint thus presents nothing for
review. Degrate v. State, 712 S.W.2d 755, 756 (Tex. Crim. App. 1986)
(discretionary review petition should specifically address court of
appeals' decision); Bradley v. State, 235 S.W.3d 808, 808-10 (Tex. Crim.
App. 2007) (Cochran, J., concurring in denial of review); see also TEX.
R. APP. P. 66.1 & 68.1.

Appellant also makes no attempt to demonstrate that consideration of
his complaint by this Court would have any importance to the
jurisprudence of Texas. See generally TEX. R. APP. P. 66.3.

Appellant’s fact-bound petition should be refused. Thank you.

Respectfully submitted,

SHAREN WILSON                   /s/ ANNE SWENSON
Criminal District Attorney      ANNE SWENSON, Assistant
Tarrant County, Texas           State Bar No. 19575500
                                coaappellatealerts@tarrantcountytx.gov

DEBRA WINDSOR,                  /s/ DAVID M. CURL
Assistant Criminal              DAVID M. CURL, Assistant
District Attorney               Criminal District Attorney
Chief, Post-Conviction          State Bar No. 05254950
                                401 W. Belknap Street
                                Fort Worth, Texas 76196-0201
                                (817) 884-1687
                                FAX (817) 884-1672
                                coaappellatealerts@tarrantcountytx.gov

                   CERTIFICATE OF COMPLIANCE

The number of words in the portions of the document covered by TEX.

R. APP. P. 9.4(i)(1) are 356.


                                   2
                                 /s/ DAVID M. CURL____
                                 DAVID M. CURL, Assistant
                                 Criminal District Attorney


                     CERTIFICATE OF SERVICE

One copy of the State's letter reply to Appellant's petition for
discretionary review has been sent to (1) counsel for Appellant, Mr. Abe
Factor at lawfactor@yahoo.com and (2) Ms. Lisa McMinn, State
Prosecuting Attorney, at information@spa.texas.gov, on this the 8th day
of July 2015.

                                       /s/ DAVID M. CURL____
                                       DAVID M. CURL, Assistant
                                       Criminal District Attorney




                                   3